DETAILED ACTION

This office action is in response to the amendment filed 3/7/2022.  As directed by the response, claims 48-51 and claims 53-54 have been amended, claims 1-47 and 55-65 have been cancelled, and no claims have been newly added.  Therefore, claims 48-54 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 50 is objected to because of the following informalities: 
Regarding claims 50, line 1 recites “the ultrasound transducer” and claim 49, from which claim 50 depends from, recite, “at least one ultrasonic vibrational transducer”.  It is suggested to amend claim 50 --the at least one ultrasonic vibrational transducer-- to maintain claim consistency.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 52 recites the limitation "the non-ultrasound transducer" in line 1.  There is insufficient antecedent basis for this limitation in the claim
Claim 54 recites the limitation "the at least one transducer" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 48, from which claim 54 depends from, recites, “a vibrational transducer” in line 4 and therefore does not disclose “at least one” transducer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 48-50 and 54 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bujak et al (2015/0148711) or, in the alternative, under 35 U.S.C. 103 as obvious over Bujak et al (2015/0148711) in view of Gertner (2011/0319794).
Regarding claim 48, Bujak in fig 3 discloses a hand held device for stimulating tear production in a patient, said device comprising: a retractor (16) (transducer head) having an eyelid-engaging end (distal end of transducer head) and a handle end (proximal end of transducer head) (para [0087]), wherein the eyelid-engaging end is configured to engage the patient’s lower eyelid (retractor head (16) may have a curved shape to complement the eyelid (24) (para [0109]), as shown in fig 3, distal end of retractor (16) may engage an inner portion of eyelid (24) and therefore is considered to be configured to engage a lower eyelid); a vibrational transducer (transducer head (16) of retractor provides ultrasonic pressure waves to an eyelid (24)) on the eyelid-engaging end of the retractor (16) and configured to deliver vibrational energy into the eyelid when the eyelid is engaged by the eyelid-engaging end of the retractor (piezoelectric crystal (14) expands and contracts to generate ultrasonic pressure waves which are delivered to an eyelid (24) via transducer (16)) (para [0100]).
The structure of the retractor shown in fig 3 of Bujak is considered to be capable of retracting a patient’s lower eyelid, as the distal end of the retractor (16) can be moved so that the distal end is between a patient’s lower eyelid (24) and eye, and moved to retract the lower eyelid.  
In the alternative, although Bujak is silent as to the retractor configured to retract a patient’s lower eyelid, Gertner in figs 2a-b teaches a retractor (510) for applying low frequency ultrasound for vibrating tear ducts to treat dry eye (para [0012]), wherein the retractor includes a handle end (lower portion of retractor) and a U-shaped eyelid-engaging end, wherein the eyelid-engaging end is configured to engage and retract the patient’s lower eyelid, and a vibrational transducer (560) (piezoelectric devices) on the U-shaped eyelid-engaging end of the retractor (510) (para [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the patient-engaging end of the retractor of Bujak by providing a U-shaped portion configured to engage a patient’s lower eyelid and providing a vibrational transduced on the U-shaped portion of the patient-engaging end of the retractor as taught by Gertner in order to allow the device to inferiorly retract the lower eyelid (Gertner, para [0014]).
Regarding claim 49, Bujak discloses at least one ultrasonic vibrational transducer (14) (includes a piezoelectric crystal to that expands or contracts based on ultrasonic frequency signals) (para [0100]) 
Regarding claim 50, Bujak discloses the ultrasound transducer operates at a frequency in a range from 20 kHz to 30 MHz (0.2 to 10 MHz) (para [0096]).
Regarding claim 54, Bujak discloses circuitry configured to drive the at least one transducer (16) (tranducer (16) is driven by piezoelectric crystal (14) connected to ultrasound machine (12) powered by a standard current or electrical battery (para [0100]) and therefore an electric circuit to power the device).
Claims 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bujak et al as and Gertner as applied to claim 48 above, and further in view of Kelleher (2015/0057701).
Regarding claim 51, modified Bujak discloses a transducer.
Modified Bujak does not disclose at least one non-ultrasonic vibrational transducer.
However, Kelleher in fig 12 teaches a device for treating dry eye by providing energy to a user’s eyelid including an energy transducer module (120) which can be an ultrasound transducer (para [0189]), and further including a non-ultrasonic vibrational transducer (250) (vibratory mechanism that can vibrate a non-ultrasonic frequencies of 1 Hz to about 20 kHz) (paras [0181]-[0182]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the patent-engaging end of the retractor of modified Bujak by providing a non-ultrasonic transducer as taught by Kelleher in order to allow the device to employ combinations of vibration and/or ultrasonic energy application to generate the most effective overall treatment including tissue and meibum heating, meibum vibration and expression, and mite disruption (para [0182]).
Regarding claim 52, modified Bujak discloses a transducer.
Modified Bujak does not disclose at least one non-ultrasound vibrational transducer.
However, Kelleher in fig 12 teaches a device for treating dry eye by providing energy to a user’s eyelid including an energy transducer module (120) which can be an ultrasound transducer (para [0189]), and further including a non-ultrasonic vibrational transducer (250) (vibratory mechanism that can vibrate a non-ultrasonic frequencies of 1 Hz to about 20 kHz) (paras [0181]-[0182]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the patent-engaging end of the retractor of modified Bujak by providing a non-ultrasound transducer as taught by Kelleher in order to allow the device to employ combinations of vibration and/or ultrasonic energy application to generate the most effective overall treatment including tissue and meibum heating, meibum vibration and expression, and mite disruption (para [0182]).
The now-modified Bujak’s device discloses a non-ultrasound transducer operates at a range of 1 Hz to about 20 kHz (Kelleher, para [0182]). 
Modified Bujak does notspecifically disclose the non-ultrasound transducer operates at a frequency in a range from 10 Hz to 1000 Hz, 10 Hz to 500 Hz, 10 Hz to 400 Hz, 10 Hz to 300 Hz, 10 Hz to 200 Hz, 10 Hz to 100 Hz, 10 Hz to 50 Hz, 50 Hz to 1000 Hz, 50Hz to 500 Hz, 50 Hz to 400 Hz, 50 Hz to 300 Hz, 50 Hz to 200 Hz, 50 Hz to 100 Hz, 200 Hz to 1000 Hz, 200 Hz to 500 Hz, 200 Hz to 400 Hz, 200 Hz to 300 Hz, 300 Hz to 1000 Hz, 300 Hz to 500 Hz, 300 Hz to 400 Hz, or 400 Hz to 1000.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the operating range of the non-ultrasound transducer to be in range from 10 Hz to 1000 Hz, 10 Hz to 500 Hz, 10 Hz to 400 Hz, 10 Hz to 300 Hz, 10 Hz to 200 Hz, 10 Hz to 100 Hz, 10 Hz to 50 Hz, 50 Hz to 1000 Hz, 50Hz to 500 Hz, 50 Hz to 400 Hz, 50 Hz to 300 Hz, 50 Hz to 200 Hz, 50 Hz to 100 Hz, 200 Hz to 1000 Hz, 200 Hz to 500 Hz, 200 Hz to 400 Hz, 200 Hz to 300 Hz, 300 Hz to 1000 Hz, 300 Hz to 500 Hz, 300 Hz to 400 Hz, or 400 Hz to 1000, as the claimed ranges are within a known operating range of 1 Hz to 20 kHz of a non-ultrasonic transducer to treat dry eye.  Therefore, modifying the operating range of the non-ultrasound transducer by routine experimentation would have been an obvious modification to provide an amount of vibrational energy to generate the most effective overall treatment including meibum vibration and expression, and mite disruption (Kelleher, para [0182]).
Regarding claim 53, modified Bujak discloses at least one ultrasonic vibrational transducer (14) (includes a piezoelectric crystal to that expands or contracts based on ultrasonic frequency signals) (Bujak, para [0100]).
Modified Bujak does not disclose at least one non-ultrasonic vibrational transducer.
However, Kelleher in fig 12 teaches a device for treating dry eye by providing energy to a user’s eyelid including an energy transducer module (120) which can be an ultrasound transducer (para [0189]), and further including a non-ultrasonic vibrational transducer (250) (vibratory mechanism that can vibrate a non-ultrasonic frequencies of 1 Hz to about 20 kHz) (paras [0181]-[0182]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the eyelid-engaging end of the retractor of modified Bujak by providing a non-ultrasonic transducer as taught by Kelleher in order to allow the device to employ combinations of vibration and/or ultrasonic energy application to generate the most effective overall treatment including tissue and meibum heating, meibum vibration and expression, and mite disruption (para [0182]).

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 4, fourth full paragraph-page 5, fourth full paragraph of applicant’s remarks, that Bujak does not disclose a retractor having a vibrational transducer, as Bujak teaches a straight probe with a rounded head that is incapable of retracting an eye as claimed.  However, Bujak in fig 3 teaches a device including a transducer head (16) that may have a curved shape to complement the eyelid (24) (para [0109]), and as shown in fig 3, distal end of retractor (16) may engage an inner portion of eyelid (24).  The structure of the retractor shown in fig 3 of Bujak is considered to be capable of retracting a patient’s lower eyelid, as the distal end of the retractor (16) can be moved so that the distal end is between a patient’s lower eyelid (24) and eye, and moved to retract the lower eyelid.   In the alternative, although Bujak is silent as to the retractor configured to retract a patient’s lower eyelid, Gertner in figs 2a-b teaches a retractor (510) for applying low frequency ultrasound for vibrating tear ducts to treat dry eye (para [0012]), wherein the retractor includes a handle end (lower portion of retractor) and a U-shaped eyelid-engaging end, wherein the eyelid-engaging end is configured to engage and retract the patient’s lower eyelid, and a vibrational transducer (560) (piezoelectric devices) on the U-shaped eyelid-engaging end of the retractor (510) (para [0014]).  Therefore, because Bujak’s transducer structure in fig 3 is considered to be capable of engaging and retracting a patient’s lower eyelid, or, in the alternative, Gertner discloses a retractor for treating dry eye, wherein the retractor is configured to engage and retract a patient’s lower eyelid, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785